DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5, 7-14, and 16-24 are pending, claims 2-5 and 11-14 have been withdrawn from consideration, claims 6 and 15 has been cancelled, and claims 1, 7-10, and 16-24 are currently under consideration for patentability under 37 CFR 1.104. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7-10, and 16-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7-10, and 16-22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 10, the limitations “estimate/estimating a temperature at the surgical place using the received temperature feedback” and “set/setting…the irrigation flow rate based on the estimated temperature at the surgical place” fails to comply with the written description requirement. Although [0029] in the specification discloses “the irrigation flow rate…is more than a predetermined value”, the specification does not disclose 1) estimate/estimating a temperature at the surgical place using the irrigation fluid temperature data and 2) setting the irrigation flow rate based on the estimated temperature. Therefore, the claims contain subject matter that Claims 7-9 and 16-22 are rejected due to their dependency on claims 1 and 10.
Regarding claim 17, the limitation “a temperature sensor located on an outer surface of the endoscope and configured to sense irrigation fluid temperature” fails to comply with the written description requirement. Although the specification discloses “the temperature sensor 22 located on the tip of the endoscope 20 and on the outer surface of the endoscope 20”, the specification does not disclose that particular configuration of the temperature sensor to be configured to sense irrigation fluid temperature. Therefore, the claims contain subject matter that fails to comply with the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “a temperature sensor located on an outer surface of the endoscope and configured to sense irrigation fluid temperature” is unclear. It is unclear how a temperature sensor located on “an outer surface of the endoscope” can sense an irrigation fluid temperature.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lebet (US 2012/0065553).
Regarding claim 23, Lebet discloses an endoscopic lithotripsy system (see figure 1), comprising: an endoscopic lithotripsy device (lithotripsy device [0022]) including a temperature sensor (a temperature sensor [0014]) configured to sense a temperature of an irrigation fluid (measures the temperature of the fluid flowing through the device [0014]); and an irrigation controller (irrigation system [0049]) configured to control an irrigation flow (irrigation means [0045]) during a lithotripsy procedure based on the sensed temperature of the irrigation fluid (reduce the temperature of the probe [0045]), an irrigation volume (suction flow rate affects the ultrasound generation means or energy to the ultrasound generation means [0007]), and an energy setting (calculate the temperature using the amount of energy [0014]) of the endoscopic lithotripsy device.  
Regarding claim 24, Lebet further discloses the irrigation controller is configured to: estimate a temperature at a surgical place using the sensed temperature of the irrigation fluid and the energy setting of the endoscopic lithotripsy device (in addition to the temperature sensors, the temperature monitoring means…calculate the temperature estimated temperature at the surgical place (irrigation means to reduce the temperature of the probe [0045]). The examiner interpreted the estimated temperature to be the calculated temperature, since the temperature of the probe affects the temperature of the local environment ([0005]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-10, and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lebet (US 2012/0065553), in view of Gao (US 2017/0333614).
Regarding claim 1, Lebet discloses a method for controlling an irrigation flow rate during a lithotripsy procedure at a surgical place, the method comprising: receiving, via an irrigation controller (irrigation system [0049]), temperature feedback from a temperature sensor (a temperature sensor [0014]) of a lithotripsy system (lithotripsy device [0022]), the temperature feedback including irrigation fluid temperature data (measures the temperature of the fluid flowing through the device [0014]); estimating a temperature at the surgical place using the received temperature feedback (in addition to the temperature sensors, the temperature monitoring means…calculate the temperature of the probe [0014] | increase in the temperature of the local environment…excessively high temperatures the patient’s body tissue can be damaged [0005]). Additionally, Lebet discloses using irrigation means to reduce the temperature of the probe ([0045]). The examiner interpreted the estimated temperature to be the calculated temperature, since the temperature of the probe affects the temperature of the local environment ([0005]).
Lebet is silent regarding setting, via the irrigation controller, the irrigation flow rate based on the estimated temperature at the surgical place.  
Gao teaches a fluidic device (20, figure 2), for lithotripsy ([0021]), with a controller (90, figure 1). The controller has a processing module (92, figure 1) that can operate modules (60 and 70, figure 1) in response to one or more parameters (adjust flow rates [0031]). The fluidic device can have a temperature sensor housed in a lumen (38, figure 2 | [0025]). The delivery and removal modules (60 and 70, figure 1) can be automatically controlled based on one or more parameters of the fluid from the sensor ([0031] | the examiner interpreted the parameter can be the measured temperature).
estimated temperature at the surgical place (in addition to the temperature sensors, the temperature monitoring means…calculate the temperature of the probe [0014]; Lebet).  
Regarding claim 7, Lebet and Gao further disclose setting the irrigation flow rate comprises increasing the irrigation flow rate (operate modules 60 and 70 in response to the one or more parameters, by adjusting flow rates [0031]) if the estimated temperature at the surgical place is more than a predetermined value (the examiner interpreted the parameters can be a predetermined value relating to the estimated temperature | temperature monitoring means…calculate the temperature of the probe [0014]; increase in the temperature of the local environment…excessively high temperatures the patient’s body tissue can be damaged [0005]; Lebet). The examiner interpreted the “response to the one or more parameters” can be an increase in the irrigation flow rate.
Regarding claim 8, Gao further teaches maintaining the irrigation flow rate according to an upper threshold irrigation rate or intra-renal pressure (maintain a desired pressure of fluid inside of body cavity [0031] | body cavity is the interior of a kidney [0021]).  
Regarding claim 9, Lebet and Gao further disclose setting the irrigation flow rate comprises decreasing the irrigation flow rate (operate modules 60 and 70 in response to the one or more parameters, by adjusting flow rates [0031]) if the estimated temperature at the surgical place is less than a predetermined value (the examiner interpreted the parameters can be a predetermined value relating to the estimated temperature | temperature monitoring means…calculate the temperature of the probe [0014]; increase in the temperature of the local environment…excessively high temperatures the patient’s body tissue can be damaged [0005]; Lebet). The modified irrigation controller of Lebet and Gao would adjust the flow rate using the delivery and removal modules (60 and 70, figure 1; Gao) based on the parameters. The parameters can be related to the estimated temperature (in addition to the temperature sensors, the temperature monitoring means…calculate the temperature of the probe [0014], Lebet). The irrigation flow rate would be decreased if the estimated temperature at the surgical place is less than a predetermined value (i.e. the parameter), since Lebet discloses the irrigation means has an effect on reducing the temperature of the probe ([0045]; Lebet).
Regarding claim 10, Lebet discloses a system comprising: a lithotripsy system (see figure 1) including a lithotripsy device (see 10, figure 1); and an irrigation controller (irrigation system [0049]) configured to: receive temperature feedback from the lithotripsy system (a temperature sensor [0014]), the temperature feedback including irrigation fluid temperature data (measures the temperature of the fluid flowing through the device [0014]); estimate a temperature at a surgical place using the received temperature feedback (in addition to the temperature sensors, the temperature monitoring means…calculate the temperature of the probe [0014] | increase in the Additionally, Lebet discloses using irrigation means to reduce the temperature of the probe ([0045]). The examiner interpreted the estimated temperature to be the calculated temperature, since the temperature of the probe affects the temperature of the local environment ([0005]).
 Lebet is silent regarding set an irrigation flow rate based on the estimated temperature at the surgical place.  
Gao teaches a fluidic device (20, figure 2), for lithotripsy ([0021]), with a controller (90, figure 1). The controller has a processing module (92, figure 1) that can operate modules (60 and 70, figure 1) in response to one or more parameters (adjust flow rates [0031]). The fluidic device can have a temperature sensor housed in a lumen (38, figure 2 | [0025]). The delivery and removal modules (60 and 70, figure 1) can be automatically controlled based on one or more parameters of the fluid from the sensor ([0031] | the examiner interpreted the parameter can be temperature).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the irrigation controller of Lebet with the controller (90, figure 1), specifically the processing module (92, figure 1) and delivery/removal modules (60 and 70, figure 1), as taught by Gao. Doing so would allow for automated operation (processing module 92 may receive…to maintain the desired pressure [0031]). The modified irrigation controller would set an irrigation flow rate (operate modules 60 and 70 in response to the one or more parameters [0031] of Gao) based on the estimated temperature at the surgical place (in addition to the temperature sensors, the temperature monitoring means…calculate the temperature of the probe [0014]; Lebet).  
Regarding claim 16, Lebet further discloses an endoscope (hollow probe [0014]; Lebet) including a temperature sensor (temperature sensor [0014]) configured to sense irrigation fluid temperature (measures the temperature of the fluid flowing through the device [0014]; Lebet).  Lebet is silent regarding the temperature sensor located at a distal end of the endoscope. Gao further teaches the temperature sensor (46, figure 2) to be located near the distal opening of the sensing lumen (38, figure 2). It would have been obvious to place the temperature sensor at the distal end of the endoscope to detect one or more parameters of fluid or cavity ([0025]; Gao).
Regarding claim 17, Lebet further discloses an endoscope (hollow probe [0014]; Lebet) including a temperature sensor (see [0014] Lebet) located on an outer surface of the endoscope (coupled to the hollow probe [0014]). Lebet is silent regarding configured to sense irrigation fluid temperature. Gao further teaches the temperature sensor (46, figure 2) to be located near the distal opening of the sensing lumen (38, figure 2). It would have been obvious to place the temperature sensor at the distal end of the endoscope to detect one or more parameters of fluid or cavity ([0025]; Gao).
Regarding claim 18, Lebet and Gao further disclose the irrigation controller is further configured to increase the irrigation flow rate (operate modules 60 and 70 in response to the one or more parameters, by adjusting flow rates [0031]; Gao) if the estimated temperature at the surgical place is more than a predetermined value (the examiner interpreted the parameters can be a predetermined value relating to the estimated temperature | “temperature monitoring means…calculate the temperature of the probe” [0014]; increase in the temperature of the local environment…excessively high temperatures the patient’s body tissue can be damaged [0005]; Lebet).  The examiner interpreted the “response to the one or more parameters” can be an increase in the irrigation flow rate.
Regarding claim 19, Gao further teaches the controller is further configured to maintain the irrigation flow rate according to an upper threshold irrigation rate or intra-renal pressure (maintain a desired pressure of fluid inside of body cavity [0031] | body cavity is the interior of a kidney [0021]).  
Regarding claim 20, Lebet and Gao further disclose the controller is further configured to decrease the irrigation flow rate (operate modules 60 and 70 in response to the one or more parameters, by adjusting flow rates [0031]) if the estimated temperature at the surgical place is less than a predetermined value (the examiner interpreted the parameters can be a predetermined value relating to the estimated temperature | temperature monitoring means…calculate the temperature of the probe [0014]; increase in the temperature of the local environment…excessively high temperatures the patient’s body tissue can be damaged [0005]; Lebet). The modified irrigation controller of Lebet and Gao would adjust the flow rate using the delivery and removal modules (60 and 70, figure 1; Gao) based on the parameters. The parameters can be related to the estimated temperature (in addition to the temperature sensors, the temperature monitoring means…calculate the temperature of the probe [0014], where the temperature of the probe affects the local environment; Lebet). The irrigation flow rate would be decreased if the estimated temperature at the surgical place is less than a predetermined value (i.e. the parameter), since Lebet discloses the irrigation means has an effect on reducing the temperature of the probe ([0045]; Lebet).
Regarding claim 21, Gao further teaches the lithotripsy system comprises a processor (a controller 90, figure 1; Gao) configured to receive feedback from the lithotripsy system and control the operation of the lithotripsy device based on the received feedback (see figure 4 | the operation of the lithotripsy device would be controlled/affected by the processor).  
Regarding claim 22, Lebet further discloses the irrigation controller is configured to estimate the temperature at the surgical place further using an energy setting of the lithotripsy system (in addition to the temperature sensors, the temperature monitoring means…calculate the temperature of the probe using the amount of energy used by the device [0014]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851.  The examiner can normally be reached on M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        March 11, 2021

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795